Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 4/8/22, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario (Reg. No. 72943), Attorney of Record, on 7/29/22.

The application has been amended as follows:

9. (Currently amended) A non-transitory computer readable recording medium storing a program executing a building life cycle sustainability assessment method using a probabilistic analysis method of claim 5.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Roh et al (NPL: Development of an optimum design program (USUB_OPTIMUM) for the life cycle COz assessment of an apartment house in Korea, 2014), teaches a methof for developing and evaluating the applicability of an optimum design program (SUSB- OPTIMUM) for the life cycle CO2 assessment of an apartment house that can be readily utilized during the planning and design phases. For this purpose, a database containing information on the CO2-reducing performance and the cost of environmentally-friendly construction technologies that are applicable to apartment houses was constructed, and an interpretation program was built based on a simplified technique for assessing the life cycle CO2 emissions of an apartment house and the unit cost sbased on the inter- industry relation table. In addition, by integrating the interpretation program with an optimum design system based on an evolutionary algorithm, an optimum design system was created to compute the optimal solution with regard to the life cycle CO2 emissions and economic feasibility of apartment buildings. 2) Lee et al (NPL: Development of a Life Cycle Assessment Program for building (SUSB-LCA) in South Korea, 2009) teaches a method for the development of a Life Cycle Assessment (LCA) program for buildings, focusing on their energy consumption and carbon dioxide emission levels, with a comparison of domestically and foreign designed programs.
3) Peterman et al (US2010/0057416 A1) teaches a method of identifying an interaction network correlating a model building performance representative of building performance with the plurality of building performance variables based on probability algorithm.
4) Mallon et al (US 2016/0196513 A1) teaches a tool that can be used to resolve the complex nature of climate change related decision-making for asset management that includes temporal, spatial, technical, financial, social and probabilities information management (e.g. social and economic impacts) on [0114] and [0349-0350].
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 5:
“a first arithmetic unit calculating, through Monte Carlo simulation, a probability distribution of a first environmental impact assessment value by the building material by using the probability distribution of the amount of input of the plurality of building materials and the first environmental impact coefficient group, calculating a probability distribution of a second environmental impact assessment value by the energy source by using the probability distribution of the amount of consumption of the plurality of energy sources and the second environmental impact coefficient group, and calculating a probability distribution of a life cycle environmental impact assessment value by adding the probability distribution of the first environmental impact assessment value and the probability distribution of the second environmental impact assessment value; and a first output unit deducing a probability distribution of an environmental impact index by dividing the reference environmental impact assessment value stored in the first storage unit by the probability distribution of the life cycle environmental impact assessment value which is calculated in the first arithmetic unit,”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148